IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL,           :   No. 2721 Disciplinary Docket No. 3
                                          :
                    Petitioner            :   No. 66 DB 2020
                                          :
             v.                           :   Attorney Registration No. 48799
                                          :
TODD HAROLD LAHR,                         :   (Lehigh County)
                                          :
                   Respondent             :


                                       ORDER

PER CURIAM
      AND NOW, this 14th day of May, 2020, upon consideration of the Verified

Statement of Resignation, Todd Harold Lahr is disbarred on consent from the Bar of this

Commonwealth, see Pa.R.D.E. 215, and he shall comply with the provisions of Pa.R.D.E.

217. Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).